               Case 3:19-cr-00537-EMC Document 23 Filed 08/24/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOPHER D. VIEIRA (CABN 273781)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7301
 7        FAX: (415) 436-7027
          christopher.vieira@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,               ) NO. CR 19-00537 EMC
                                             )
14           Plaintiff,                      ) UNITED STATES’ SENTENCING
                                             ) MEMORANDUM
15      v.                                   )
                                             )
16   ANUP KAUSHAL,                           )
     a/k/a Gurdeep Singh,                    )
17   a/k/a Anoop Singh,                      )
                                             )
18           Defendant.                      )
                                             )
19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ SENTENCING MEMORANDUM
     CR 19-00537 EMC
              Case 3:19-cr-00537-EMC Document 23 Filed 08/24/20 Page 2 of 3




 1 I.       INTRODUCTION

 2          The defendant, Anup Kaushal, a/k/a Gurdeep Singh, a/k/a Anoop Singh procured his U.S.

 3 citizenship through fraud. Kaushal went through immigration proceedings under his Gurdeep Singh and

 4 Anoop Singh identities, but he failed to appear and immigration judges ordered him deported two

 5 separate times. Kaushal lied to the U.S. Citizenship and Immigration Services about a number of his

 6 facts and circumstances, including his prior deportation orders, in order to advance his citizenship

 7 application. In November 2004, Kaushal received U.S. citizenship based substantially on those

 8 misrepresentations. Through his conduct, Kaushal not only cheated the system, but he also cheated

 9 other aspiring U.S. citizens who chose to pursue their naturalization honestly and lawfully.
10 II.      FACTUAL BACKGROUND

11          The PSR includes a detailed overview of Kaushal’s offense and offense conduct. See PSR

12 ¶¶ 8-13. The government agrees with the PSR’s factual recitations and adopts them here.

13 III.     PRESENTENCE REPORT

14          The government reviewed the PSR prepared by United States Probation Officer Denise Mancia.

15 The government agrees with the PSR’s Offense Level calculation and further agrees that Kaushal should

16 receive a two-level reduction for acceptance of responsibility and timely notification of his intent to

17 plead guilty. The government does not have unresolved objections to the report’s factual recitation or

18 recommended probation terms.

19 IV.      THE GOVERNMENT’S RECOMMENDED SENTENCE

20          The government joins Probation in recommending that the Court sentence Kaushal to a low-end

21 guideline sentence of three years of probation with six months of curfew-style home confinement, a

22 $25,000 fine, and a $100 mandatory special assessment.

23          Offenses like the one committed here erode the integrity of the immigration system and unfairly

24 disadvantage those who lawfully seek to become naturalized citizens. Kaushal’s path to citizenship was

25 characterized by dishonesty. He lied when he first came to the United States by claiming to be Gurdeep

26 Singh. When he applied for asylum as Anoop Singh, he lied about when and how he came to the United

27 States. When he applied for legal permanent resident status and naturalization as Anup Kaushal, he lied

28
     UNITED STATES’ SENTENCING MEMORANDUM
     CR 19-00537 EMC                                 1
              Case 3:19-cr-00537-EMC Document 23 Filed 08/24/20 Page 3 of 3




 1 about when and how he came to the United States, the names that he used, and his prior deportation

 2 orders. Kaushal lied at every critical stage of his immigration process. The Superseding Information to

 3 which Kaushal pleaded guilty focuses on just one of his false statements, but there were many others.

 4          While Kaushal’s offense conduct is serious, the government also recognizes that his personal

 5 history and characteristics present important mitigating factors. As such, the government does not

 6 believe that a custodial sentence is necessary. However, the government urges the Court to impose six

 7 months of home confinement and a mid-range fine of $25,000. Those penalties are sufficient, but not

 8 greater than necessary, to reflect the seriousness of Kaushal’s conduct, provide just punishment, and

 9 serve the goal of general deterrence.
10

11 DATED: August 24, 2020                               Respectfully submitted,

12                                                      DAVID L. ANDERSON
                                                        United States Attorney
13
                                                        /s/ Christopher Vieira
14                                                      CHRISTOPHER VIEIRA
15                                                      Special Assistant United States Attorney

16

17

18

19

20

21

22

23

24

25

26

27

28
     UNITED STATES’ SENTENCING MEMORANDUM
     CR 19-00537 EMC                                2
